The defendant was convicted of burglary in the first degree. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal. No case on appeal was served within the time allowed by the court below, and the attorney for the defendant has notified this Court that the appeal will not be perfected.
The Attorney-General moves to docket and dismiss the appeal. This motion must be allowed, but, according to the usual rule of the Court in capital cases, we have examined the record to see if any error appears. We find no error therein. S. v. Watson, 208 N.C. 70, 179 S.E. 455.
Judgment affirmed; appeal dismissed.